DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Reasons for Allowance 
1.	Claims 1, 12 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
Pavlov et al. (US 2018/0261975), Li et al. (US 2009/0129415) are considered prior art.
Pavlov et al. ‘975 shows and discloses a laser driver comprising a resonant circuit having a DC blocking capacitor, an inductor, a biasing voltage reference, where a controller is controlling the circuit for selectively connecting the inductor between high and low impedance, the DC blocking capacitor is in series connecting to a laser diode (TITLE; Abstract; Fig 7, 9: V1, V2,  V_Switch, I_Switch, C1, and D1 laser diode, and switch). 
Li et al. ‘415 shows and discloses a light transmitter and automatic power control circuit includes a driving module coupled to a feedback and a load/LD where a capacitor is in series, where the feedback provide a bias signal to driving module for adjusting the driving current and stabilizing an output power (TITLE; Abstract; Fig 3A-8A: LD, 322 capacitor, switch ON/OFF transistor 302/411/413; Section [009-015]).
However, with respect to claim 1 the references fail to teach in conjunction to a  light emission apparatus, comprising: a transistor comprising a control terminal, a first channel terminal, and a second channel terminal, wherein the control terminal is configured to receive a modulation signal, the first channel terminal is configured to generate a driving signal according to the modulation signal, and the second channel terminal is coupled to a fixed voltage; and a load comprising: a first terminal; a second terminal, wherein the first terminal is coupled to the first channel terminal of the transistor and the second terminal is coupled to the fixed voltage; a laser diode configured to emit a light according to the driving signal; and a first capacitor coupled to the laser diode, configured to isolate a DC current on the first terminal of the load.
Similarly with respect to claim 12, the reference fail to teach in conjunction to a method for controlling a laser diode, comprising: receiving, by a transistor, a modulation signal and generating a driving signal to a first terminal of a load according to the modulation signal; charging the first terminal of the load by an external voltage when the transistor is turned off; and discharging the first terminal of the load by the transistor when the transistor is turned on; wherein the load comprises a first capacitor coupled in series with the laser diode.
Claims 2-11, 13-18 are also allowable as they directly depend on claims 1, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	COMMUNICATION
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to t whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828